Appeal from, an order of the Supreme Court, Queens County, dated September 15, 1967, which granted defendant’s motion insofar as it was to dismiss the indictment. Order reversed, on the law, and motion denied insofar as it is to dismiss the indictment and granted insofar as it is for inspection of the Grand Jury minutes. No questions of fact were considered. An indictment under subdivision 6 of section 600 of the former Penal Law may not be dismissed on the ground that defendant, who had been granted immunity pursuant to section 2447 of the former Penal Law, had not been directed by a court to answer questions before a Grand Jury (People v. Riela, 7 N Y 2d 571). Beldock, P. J., Christ, Brennan, Rabin and Martuscello, JJ., concur.